     Case 1:20-cv-00659-DAD-SKO Document 19 Filed 08/18/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH GEORGE,                                      No. 1:20-cv-00659-NONE-SKO (PC)

12                        Plaintiff,
                                                          ORDER DISMISSING ACTION FOR
13            v.                                          FAILURE TO PAY FILING FEE

14    W. SULLIVAN, et al.,
15                        Defendants.
16

17           Plaintiff Joseph George is a state prisoner proceeding pro se in this civil rights action

18   under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 4, 2020, the court denied plaintiff’s motion to proceed in forma pauperis (Doc.

21   No. 2) and ordered plaintiff to pay the filing fee of $400 within thirty (30) days. (Doc. No. 13.)

22   The court cautioned plaintiff that “failure to pay the required filing fee within the time provided

23   will result in the dismissal of this action.” (Id. at 4.)

24           On July 9, 2020, plaintiff filed a motion to alter or amend the judgment pursuant to Rule

25   59(e) of the Federal Rules of Civil Procedure. (Doc. No. 15.) Plaintiff argues that (1) the court

26   erroneously found that he accumulated four “strike” dismissals pursuant to 28 U.S.C. § 1915(g),

27   (2) he qualifies for the imminent-danger exception to the three-strikes bar, and (3) the three

28   /////
     Case 1:20-cv-00659-DAD-SKO Document 19 Filed 08/18/20 Page 2 of 2


 1   strikes bar is unconstitutional. (Id. at 2-6.) That motion was denied. (Doc. No. 16, filed July 16,

 2   2020.)

 3            In an abundance of caution, the court has waited thirty (30) days from issuance of its July

 4   16, 2020 order denying plaintiff’s motion to alter or amend the judgment. Plaintiff has still not

 5   paid the required filing fee.1

 6            Accordingly,

 7                1. This action is dismissed without prejudice due to plaintiff’s failure to pay the filing

 8                   fee; and

 9                2. The Clerk of the Court is directed to assign a district judge to this matter for the
10                   purposes of closure and to close this case.

11   IT IS SO ORDERED.
12
         Dated:     August 17, 2020
13                                                        UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19
20

21

22

23   1
       On August 10, 2020, plaintiff did file a “notice of intent to file a notice of appeal” from this
24   court’s July 16, 2020 order denying his motion to alter or amend the judgment. (Doc. No. 17.)
     The same day, he filed a request for an extension of time to file that notice of appeal indicating
25   that he is seeking the assistance of counsel and has had no access to the law library due to the
     COVID-19 public health emergency. (Doc. No. 18.) Because the July 16, 2020 order was not a
26   final disposition of the matter, it is considered “interlocutory” and generally would not be
     immediately appealable. This order, in contrast, is a final disposition of this matter. Accordingly,
27   the court will disregard plaintiff’s previous notice of intent to file a notice of appeal and request
28   for extension of time to notice an appeal from the July 16, 2020 Order. The time for the filing of
     a notice of appeal will run from the date of service of this order. See Fed. R. App. P. 4(a)(1)(A).
                                                         2
